Citation Nr: 0724476	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran's claimed left leg injury, to include 
residual scars, sustained on November 18, 1970, was incurred 
in the line of duty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern


INTRODUCTION

The veteran had active service from December 1968 to November 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which determined that the veteran's left leg 
injury incurred on November 18, 1970 was the result of 
willful misconduct and therefore not sustained in the line of 
duty.  The veteran filed a notice of disagreement (NOD) in 
February 2006, and the RO issued a statement of the case 
(SOC) later in that month.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 2004.

In April 2006, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of this hearing is of record.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Based on the statements of the veteran and a fellow 
service comrade, after a fight inside a bar in Erlangen, 
Germany in November 1970, the veteran followed his attacker 
outside and resumed the fight.


CONCLUSION OF LAW

The veteran's claimed left leg injury, to include residual 
scars, was not incurred in the line of duty, but was instead 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§§ 105, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1(m), (n), 3.301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a December 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his underlying service connection 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  With respect to the fourth 
requirement under Pelegrini, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to the claim.  
However, the claims file reflects that the appellant has 
submitted and/or identified evidence in support of his 
service connection claim.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the appellant 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claim.  Accordingly, 
on these facts, the RO's omission is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board is without authority 
to consider harmless error).

In regards to providing notice about the particular 
requirements of what information and evidence is needed to 
substantiate that an injury occurred in the line of duty, the 
September 2005 administrative decision explained the 
application of willful misconduct to the line of duty 
determination, as well as included relevant citations to 38 
C.F.R. §§ 3.1(m), (n).  After the appellant was afforded 
opportunity to respond to September 2005 administrative 
decision, the February 2006 SOC reflects readjudication of 
the claim.  Hence, the appellant is not shown to be 
prejudiced by the timing or form of VCAA-compliant notice.  
See Mayfield, 20 Vet. App. at 543.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or supplemental SOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel records, service medical records, 
and lay statements from the veteran, a fellow service 
comrade, a post-service coworker, and the veteran's 
representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran and his representative have been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Line of Duty Determination

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA.  See 38 U.S.C.A. §  105(a) (West 
2002); 38 C.F.R. §  3.1(m) (2006).

Willful misconduct is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  See 38 C.F.R. § 
3.1(n) (2006).

The Court has held that 38 U.S.C.A. § 105(a) creates a 
presumption that an injury incurred during active military 
service will be deemed to have been incurred in line of duty, 
unless the injury was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  A finding of 
'willful misconduct' is an independent finding which negates 
the 'line of duty' presumption.  To deny a finding of line of 
duty on the basis of a finding of willful misconduct, the 
Board must establish that denial is justified by a 
preponderance of the evidence.  See Smith v. Derwinski, 2 
Vet. App. 241 (1992).  In evaluating the evidence for and 
against a claim, the Board must conduct its review mindful of 
the statutory presumption in the veteran's favor.  See Akins 
v. Derwinski, 1 Vet. App. 228, 230 (1991).  The Board notes 
that line of duty/misconduct determinations are based on a 
'preponderance of the evidence' legal standard and this 
standard was most recently affirmed by the US Court of 
Appeals for the Federal Circuit.  See Thomas v. Nicholson, 
423 F.3d 1279 (Fed. Cir. 2005).

The veteran has claimed service connection for injuries 
related to a fight with another service member in November 
1970 in and outside a bar near the Erlangen base, 
approximately one week before his separation from service.

In multiple statements of record, including his November 2003 
claim and January 2007 videoconference hearing testimony, the 
veteran has provided an essentially consistent account of the 
events leading to his leg injuries.  He has stated that he 
was attacked in a barroom by another service member (C.B.), 
who hit him on the nose with a beer glass.  The Board notes 
that the veteran has been granted service connection and a 
noncompensable (zero percent) rating for residuals trauma 
upper nose caused by this attack.

The veteran has further stated that he hit C.B. three times 
in the face, and that the bartender told them to leave.  The 
veteran then followed C.B. outside the bar and resumed the 
fight.  The veteran has explained  that he received left leg 
injuries from being kicked in the shin and from having his 
leg pinned under C.B.'s torso.

A statement dated in January 2004 from the veteran's former 
service comrade who observed the fight generally corroborates 
the veteran's account of the incident.  The service buddy 
stated that during a verbal exchange, C.B. struck the veteran 
in the face with a beer glass without prior warning.  The 
former service comrade indicated that C.B. ran out of the bar 
and that the veteran ran after him and caught him and a 
tussle broke out on the ground.

The veteran asserts that he has transported by ambulance from 
the Erlangen base infirmary to Nuremberg military hospital, 
where his leg was put in a cast.  However, no records of the 
veteran's treatment at those facilities have been identified, 
as reflected in the RO's September 2004 formal finding on the 
unavailability of military service records.  Although the 
veteran states he had the cast at separation and a post-
service coworker recalled the veteran's having a cast in 
January 2005 and April 2005 statements, there is no note of 
it in the veteran's separation papers.  A September 1970 
separation examination (prior to the alleged injury) found 
the veteran's lower extremities normal, and the veteran 
indicated on the day of his separation in November 1970 that 
there had been no change in his medical condition since the 
separation examination.  The veteran also has not provided 
any medical evidence showing a diagnosis of a left leg 
disability.

The Board finds that a clear preponderance of the evidence 
supports a finding that the veteran's left leg injuries 
sustained in an altercation Erlangen, Germany in November 
1970 were not incurred in line of duty, but were due to the 
veteran's own willful misconduct.  The evidence of record 
indicates that after the initial altercation inside the bar, 
the veteran chose to pursue his assailant outside and resumed 
the fight.  The Board finds that the veteran's actions in 
resuming the fight involved intentional wrongdoing with 
knowledge of or wanton and reckless disregard of the probable 
consequences, and thus constitute willful misconduct.  See 38 
C.F.R. § 3.1(n).  Since the injuries to the veteran's left 
leg occurred due to his willful misconduct in resuming the 
altercation, they cannot be considered to be incurred in the 
line of duty for purposes of service connection.  See 38 
C.F.R. § 3.301(a) (2006).

Additionally, the Board notes that even if the veteran's 
actions did not constitute willful misconduct, the evidence 
associated with the claim would be insufficient to grant 
service connection.  The record contains no medical evidence 
of any left leg injury during service, of any current left 
leg disability, or of any medical relationship between the 
veteran's service and the disability.  The Board does not 
doubt the sincerity of the veteran's belief that he has left 
leg conditions as a result of his military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the veteran is not shown to 
be other than a layperson without the appropriate medical 
training or expertise to diagnose himself, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").


ORDER

The veteran's claimed left leg injury, to include residual 
scars, sustained on November 18, 1970, was not incurred in 
the line of duty, but resulted from the veteran's own willful 
misconduct.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


